DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate-exchange inlet” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least a first stage and a second stage, wherein each stage includes: … wherein the first-stage carrier-gas outlet is in fluid communication with the carrier-gas inlet of the second stage to facilitate flow of the carrier gas through the condensing bath in the condenser chamber of the first stage, into the volume of carrier gas above the first-stage condensing bath, and then through the condensing bath in the condenser chamber of the second stage”. It is unclear how each of the at least first stage and second stage can include, for instance, the first-stage carrier-gas outlet.
Claims 2-10 depend upon claim 1.
Claim 2 recites the limitation "the condensing baths”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests specifying which of the condensing baths are included in the condensing baths or amending such as to recite the condensing bath of the at least first and second stage.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frolov et al. US 2010/0314238 A1 published 16 Dec. 2010 and filed 30 Apr. 2010 (hereafter Frolov) and further in view of Vinz US 2002/0166758 A1 (hereafter Vinz).

Regarding claim 1, Frolov teaches a multi-stage bubble-column vapor mixture condenser (Fig 21, ¶52 “When the unit 2100 is operated as a condenser”), comprising:
at least a first stage (2102) and a second stage (2103 in Fig 21), wherein each stage includes:
a condenser chamber (2112/2113) including a carrier-gas inlet (2162/2163) and a carrier-gas outlet (2132/2133);
a condensing bath (liquid in the condenser chambers) in the condenser chamber, wherein the carrier-gas inlet is positioned and configured to bubble carrier gas from the carrier-gas inlet up through the condensing bath, overcoming a hydrostatic head of the condensing bath (¶52 which states the operation of Fig 21 is similar to Fig 17 and ¶48 which states that air bubbles 1732 are produced); and
a volume (volume above liquid inlets 2142/2143) of carrier gas above the condensing bath in the condenser chamber, wherein the carrier-gas outlet is positioned with an opening for carrier-gas extraction from the volume of carrier gas above the condensing bath (as shown in Fig 21 where 2132/2133 extract gas from above the liquid level), wherein the first-stage (2102) carrier-gas outlet (2132) is in fluid communication with the carrier-gas inlet (2123) of the second stage (2103) to facilitate flow of the carrier gas through the condensing bath in the condenser chamber of the first stage, into the volume of carrier gas above the first-stage condensing bath, and then through the condensing bath in the condenser chamber of the second stage (as shown in Fig 21).
Frolov further teaches where the device is an evaporator/condenser device (¶52, ¶48).
Frolov does not teach:
wherein the first-stage condenser chamber further includes an intermediate-exchange inlet distinct from the carrier-gas inlet and the carrier-gas outlet, and wherein the intermediate-exchange inlet is positioned and configured to inject additional carrier gas into the volume of carrier gas in the first-stage condenser chamber.
Vinz teaches a condenser/evaporator system (Fig 1) comprising at least first and second condenser stages (see stages of condenser 2) wherein the first-stage (stage receiving flow 6.01) condenser chamber further includes an intermediate-exchange inlet (inlet from flow 6.01) distinct from the carrier-gas inlet (gas inlet from lower stage) and the carrier-gas outlet (outlet to above stage), and wherein the intermediate-exchange inlet is positioned and configured to inject additional carrier gas into the volume of carrier gas in the first-stage condenser chamber in order to provide heat exchange (¶6, ¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condenser of Frolov (Fig 21) by incorporating the intermediat-exchange inlet (6.01) of Vinz in order to provide heat exchange (¶6, ¶28).

Regarding claims 2 and 4, Frolov in view of Vinz teaches all the limitations of claim 1. Frolov further teaches wherein the carrier gas includes a vaporizable component (water in a desalination process, ¶2, ¶52) in vapor phase, and wherein the condensing baths include the vaporizable component in liquid phase (¶52) in the condenser chambers of the first and second stages.

Regarding claim 3, Frolov in view of Vinz teaches all the limitations of claim 2. Frolov further teaches wherein the carrier gas in the second stage has a concentration of the vaporizable component that is lower than a concentration of the vaporizable component in the carrier gas in the first stage (¶52, where the temperature is increased from the top to the bottom of the condenser).

Regarding claim 5, Frolov in view of Vinz teaches all the limitations of claim 1. Frolov further teaches where the temperature is increased from the top to the bottom of the condenser (¶52). 
Wherein the condensing bath in the first stage is at least 5° C warmer than the condensing bath in the second stage is a method of using the apparatus, where the Frolov apparatus is fully capable of being used such that the condensing bath in the first stage is at least 5° C warmer than the condensing bath in the second stage. See MPEP §§ 2114, 2115, and 2173.05(g).

Regarding claim 6, Frolov in view of Vinz teaches all the limitations of claim 1. Frolov further teaches a third stage (stage above 2104 not shown in Fig 21, ¶52 where the condenser can have any number of stages) including (because the third stage would be identical to chamber 2102, the features of 2102 will be identified to correlate with the language of the third stage; 2101 would be roughly equivalent to the second stage and 2103 would be roughly equivalent to a fourth stage):
a condenser chamber (2112) including a carrier-gas inlet (2122) and a carrier-gas outlet (2132);
a condensing bath (bath in chamber 2112) in the condenser chamber, wherein the carrier-gas inlet is positioned and configured to bubble carrier gas from the carrier-gas inlet up through the condensing bath, overcoming a hydrostatic head of the condensing bath (¶52 which states the operation of Fig 21 is similar to Fig 17 and ¶48 which states that air bubbles 1732 are produced); and
a volume (volume above liquid inlet 2142) of carrier gas above the condensing bath in the condenser chamber, wherein the carrier-gas outlet is positioned with an opening for carrier-gas extraction from the volume of carrier gas above the condensing bath (as shown in Fig 21 where 2132 extracts gas from above the liquid level), wherein the second-stage carrier-gas outlet (2131) is in fluid communication with the carrier-gas inlet (2122) of the third stage to facilitate flow of the carrier gas through the condensing bath in the condenser chamber of the second stage, into the volume of carrier gas above the second-stage condensing bath, and then through the condensing bath in the condenser chamber of the third stage (as shown in Fig 21), and
Frolov further teaches where the device is an evaporator/condenser device (¶52, ¶48).
Frolov does not teach: wherein the second-stage condenser chamber further includes an intermediate-exchange inlet distinct from the carrier-gas inlet and the carrier-gas outlet, and wherein the intermediate-exchange inlet is positioned and configured to inject additional carrier gas into the volume of carrier gas in the second-stage condenser chamber.
Vinz teaches a condenser/evaporator system (Fig 1) comprising at least first and second condenser stages (see stages of condenser 2) wherein the second-stage (stage receiving flow 6.02, shown but not labeled in Fig 1) condenser chamber further includes an intermediate-exchange inlet (inlet from flow 6.01) distinct from the carrier-gas inlet (gas inlet from lower stage) and the carrier-gas outlet (outlet to above stage), and wherein the intermediate-exchange inlet is positioned and configured to inject additional carrier gas into the volume of carrier gas in the first-stage condenser chamber in order to provide heat exchange (¶6, ¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condenser of Frolov (Fig 21) by incorporating the intermediate-exchange inlet (6.01) of Vinz in order to provide heat exchange (¶6, ¶28).

Regarding claim 7, Frolov in view of Vinz teaches all the limitations of claim 1. Frolov further teaches where the condensing bath height is from 2cm to 2m and the diameter is from 1cm to 1m (¶62), thus teaches an aspect ratio range from 0.02 (with a height of 2cm and a diameter of 1m) to 200 (with a height of 2m and a diameter of 1 cm). 
MPEP §2144.05 I states that where prior art and claimed ranges overlap, a prima facie case of obviousness exist to choose the overlapping portions of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condenser of Frolov (Fig 21) by choosing the overlapping portions of the aspect ranges of 0.02 to less than 0.5 as a prima facie case of obviousness.

Regarding claim 8, Frolov in view of Vinz teaches all the limitations of claim 1. Frolov further teaches wherein the carrier-gas inlet of each stage comprises a bubble generator (2121/2122/2123) configured to generate bubbles of the carrier gas in each of the condensing baths (¶48).

Regarding claim 9, Frolov in view of Vinz teaches all the limitations of claim 1. Frolov further teaches wherein each of the carrier-gas inlet and the carrier-gas outlet of each stage is an upstream or downstream side of a sieve plate or a sparger (where 2121/2122/2123 are spargers).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinz US 2002/0166758 A1 (hereafter Vinz) and further in view of Frolov et al. US 2010/0314238 A1 published 16 Dec. 2010 and filed 30 Apr. 2010 (hereafter Frolov).

Regarding claim 10, Vinz teaches a humidification-dehumidification system (Fig 1), comprising:
a multi-stage bubble-column vapor mixture condenser (2);
a humidifier (1) including a humidifier chamber (chamber within humidifier 1) including an intermediate-exchange outlet (outlets for flows 6.01 to 6.15); and
an intermediate-exchange conduit (conduits for flows 6.01 to 6.15 from the humidifier to the dehumidifier) in fluid communication with the intermediate-exchange outlet of the humidifier chamber and with the intermediate-exchange inlet (inlets for flows 6.01 to 6.15) of the condenser chamber and configured to inject carrier gas from the intermediate-exchange outlet of the humidifier chamber into the intermediate-exchange inlet of the first stage of the condenser chamber (¶6, ¶28-29).
Vinz does not teach the multi-stage bubble-column vapor mixture condenser of claim 1.
Frolov in view of Vinz teach the multi-stage bubble-column vapor mixture condenser of claim 1. Frolov teaches where the mass exchange unit has improved efficiency (¶52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condenser (2) of Vinz by incorporating the Frolov multi-stage bubble column vapor mixture condenser of claim 1 (Frolov Fig 21) because the Frolov condenser has improved efficiency (Frolov ¶52).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776